Citation Nr: 0202046	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  96-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran filed a timely Notice of Disagreement 
with respect to a decision of June 1993 which denied 
entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1957 to June 1960, 
and from January 1962 to January 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1995 by the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO) which held that a notice of disagreement received 
by the RO on October 7, 1994, was not timely with respect to 
a decision of June 1993 which had denied a clothing 
allowance.

The Board notes that the veteran has raised a claim of clear 
and unmistakable error in the decision of June 1993 which 
denied entitlement to a clothing allowance.  That issue, 
however, has not been adjudicated by the RO and is not ready 
for appellate review.  Accordingly, the Board refers that 
issue to the RO for appropriate action.


FINDINGS OF FACT

1.  In a decision of June 1993, the RO denied the veteran's 
claim for an annual clothing allowance benefit.

2.  The RO notified the veteran of the denial of his claim 
and of his procedural and appellate rights in a letter dated 
June 23, 1993.  

3.  A Notice of Disagreement was not received by the RO until 
October 7, 1994.


CONCLUSION OF LAW

The veteran did not submit a timely Notice of Disagreement 
with the June 1993 decision which denied an annual clothing 
allowance.  38 C.F.R. §§ 20.101(c), 20.200, 20.201, 20.302, 
20.305 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  See 38 C.F.R. 
§ 20.200.  Subject to review by courts of competent 
jurisdiction, the Board may make final decisions with respect 
to its jurisdictional authority to review a particular issue.  
This includes questions relating to the timely filing and 
adequacy of the Notice of Disagreement and Substantive 
Appeal.  See 38 C.F.R. § 20.101(c) .  After considering the 
entire record in this case, it is the decision of the Board 
that the claim must be dismissed for lack of jurisdiction 
because the veteran did not file a timely Notice of 
Disagreement with the June 1993 decision which denied his 
claim for a clothing allowance.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  See 38 C.F.R. § 20.201.  

A claimant or his or her representative must file a Notice of 
Disagreement with a determination within one year from the 
date that the RO mails notice of the determination.  
Otherwise, the determination will become final.  The date of 
mailing of the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  See 38 C.F.R. § 20.302.

When the regulations require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the VA.  In calculating this 5-day period, 
Saturdays, Sundays and legal holidays will be excluded.  See 
38 C.F.R. § 20.305(a).  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday or legal 
holiday, the next succeeding workday will be included in the 
computation.  See 38 C.F.R. § 20.305(b).

In a decision of June 1993, the RO denied the veteran's claim 
for an annual clothing allowance.  In a letter dated June 23, 
1993, the RO notified the veteran of the denial of his claim 
and of his procedural and appellate rights.  Although the 
veteran submitted correspondence within a year of the date of 
notification, none of his correspondence contains any 
references to the clothing allowance and, therefore, may not 
be construed as a Notice of Disagreement.  

A document which can reasonably be construed as a Notice of 
Disagreement was not received by the RO until October 7, 
1994.  The letter was dated September 27, 1994.  Both of 
these dates are well past the expiration of the one-year time 
period which began June 23, 1993.

In summary, the veteran did not submit a timely Notice of 
Disagreement with the June 23, 1993 decision which denied 
entitlement to an annual clothing allowance.  Accordingly, 
the Board does not have appellate jurisdiction over the issue 
of entitlement to a clothing allowance, and the appeal must 
be dismissed.





ORDER

The appeal is dismissed.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

